 EXHIBIT 10.1.4  Union Carbide Corporation and Subsidiaries  

 
First Amendment to Amended and Restated Service Agreement




This is the First Amendment (“First Amendment”) to the Amended and Restated
Service Agreement effective as of July 1, 2002 between The Dow Chemical Company,
a Delaware corporation (“TDCC”), and Union Carbide Corporation, a New York
Corporation (“UCC”).  This Amendment is effective as of January 1, 2011.


WHEREAS, the parties entered into the Amended and Restated Service Agreement
effective as of July 1, 2002 (the “Agreement”) in which TDCC and UCC agreed to
provide certain services to each other.
 
WHEREAS, the parties desire to enter into this First Amendment to amend the
payment provisions related to the performance of services by TDCC and UCC.
 
NOW THEREFORE, in consideration of the mutual covenants and obligations
contained in this First Amendment, TDCC and UCC hereby agree as follows:


1.           Section 5.1 of the Agreement shall be amended as follows:
 
5.1           Unless otherwise provided in a Service Addendum, (a) for services
that TDCC and UCC routinely invoice based on effort, UCC shall pay TDCC for the
services provided under this Agreement and TDCC shall pay UCC for the services
provided under this Agreement on a fully absorbed cost basis (which includes all
overhead, service tax, etc.) plus other direct costs (“ODC”) that include
travel, temporary lodging, meals, outside consultant fees and other similar
expenses and (b) for general administrative and overhead type services that TDCC
routinely allocates to various businesses, UCC shall pay TDCC based on an
allocation determined by comparing TDCC and UCC’s relative headcount.  For
Services provided hereunder, an additional ten percent will be added to the
amounts described in the prior two sentences of this Section 5.1.  Services
received by or provided by an Affiliate of TDCC or UCC will be invoiced by or
paid by that Affiliate as appropriate.
 
Except as hereby amended, all terms of the Agreement remain in full force and
effect.
 
The Parties may sign in counterparts that when taken together will form a single
document.
 

 The Dow Chemical Company  Union Carbide Corporation          By: /s/ WILLIAM L.
CURRY  By:  /s/ EUDIO GIL    Name: William L. Curry  Name:  Eudio Gil  
 Title:   Assistant Secretary  Title:   Vice President, Chief Financial    
              Officer and Treasurer  

 
 
26

--------------------------------------------------------------------------------

 

